Name: Council Regulation (EC) No 2797/98 of 17 December 1998 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: production;  iron, steel and other metal industries;  agricultural activity;  tariff policy;  EU finance
 Date Published: nan

 Avis juridique important|31998R2797Council Regulation (EC) No 2797/98 of 17 December 1998 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 352 , 29/12/1998 P. 0001 - 0058COUNCIL REGULATION (EC) No 2797/98 of 17 December 1998 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas it is in the Community's interest to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1);Whereas a number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties, or because they are exempt from duty under GATT or because the description needs to be altered in the light of technical developments;Whereas, for the sake of clarity, products whose description needs to be altered should be regarded as new products;Whereas for ease of comprehension, in view of the large number of amendments coming into force on 1 January 1999, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EC) No 1255/96 shall be replaced by the Annex to this Regulation. The autonomous Common Customs Tariff duties on these products shall be suspended at the rate indicated for each product.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be applicable from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1359/98 (OJ L 186, 30.6.1998, p. 1).ANNEX >TABLE>